        Case 7:20-cv-00084 Document 1 Filed on 03/27/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                      Plaintiff,       §
                                       §
 v.                                    §        CASE NO.: 7:20-CV-084
                                       §
  2.433 ACRES OF LAND, MORE OR         §
  LESS, SITUATE IN HIDALGO COUNTY,     §
  STATE OF TEXAS; TAX RANCH, LLC;      §
  ET AL.,                              §
                                       §
                     Defendants.       §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through [the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security], for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
      Case 7:20-cv-00084 Document 1 Filed on 03/27/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Manuel Muniz Lorenzi___________
                                                      MANUEL MUNIZ LORENZI
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 338159
                                                      Puerto Rico Bar No. 21246
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 992-9425
                                                      E-mail: MMunizLorenzi@usa.doj.gov


                                             Page 2 of 2
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 1 of 23




    SCHEDULE A
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 2 of 23



                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 3 of 23




    SCHEDULE B
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 4 of 23



                                     SCHEDULE B

                                   PUBLIC PURPOSE


       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 5 of 23




    SCHEDULE C
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 6 of 23



                                       SCHEDULE C

                                  LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-WSL-1012
Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acres: 2.433

Tract: RGV-WSL-1012

Being a 1.114 acre (48,515 square feet) parcel of land, being out of the Domingo Fonseca
Survey, Abstract No. 33, Hidalgo County, Texas, being out of Porcion 67 and being out of
the remainder of a called 6.89 acre tract conveyed to the Tax Ranch, LLC by Tax Resale
Deed recorded in Instrument No. 2016-2756021, Official Records of Hidalgo County,
Texas (Save & Except 1.11 acres), said parcel of land being more particularly described by
metes and bounds as follows;

Commencing at a found 3/8” rebar in the west line of the remainder of the 6.89 acre tract
and the east line of a called 1.11 acre tract conveyed to Samantha Marie Garcia, et al
recorded in Instrument No. 2001-1016353, Official Records of Hidalgo County, Texas,
said point having the coordinates of N=16558638.086, E=1071447.406;

Thence: N 00-45-33 W, with the west line of the remainder of the 6.89 acre tract and the
east line of the 1.11 acre tract, passing at 196.17’ the south line of the river levee right-of-
way conveyed to the United States of America by Easement Deed recorded in Volume 437,
Page 297, Deed Records of Hidalgo County, Texas (“122-H”), continuing for a distance of
225.86’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped
with the following description: “RGV-WSL-1011-1=1012-1” for the Place of Beginning
and southwest corner of Tract RGV-WSL-1012, said point being in the west line of the
remainder of the 6.89 acre tract and the east line of the 1.11 acre tract, said point having
the coordinates of N=16558863.929, E=1071444.413;

Thence: N 00-45-33 W, continuing with the west line of the remainder of the 6.89 acre
tract and the east line of the 1.11 acre tract, over and across the “122-H” river levee right-
of-way, for a distance of 42.62’ to a point for the northwest corner of Tract RGV-WSL-
1012, said point being at the northwest corner of the remainder of the 6.89 acre tract and
the northeast corner of the 1.11 acre tract, said point being within the “122-H” river levee
right-of-way, said point being in the south line of a called 8.78 acre tract conveyed to
Hidalgo County Water Improvement District No. Two recorded in Volume 120, Page 531,
Deed Records of Hidalgo County, Texas (“Lateral A, Second Tract”);
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 7 of 23



Thence: N 89-57-33 E (West, Record), with north line of the remainder of the 6.89 acre
tract and the south line of the 8.78 acre tract, over and across the “122-H” river levee right-
of-way, passing at 921.54’ the east line of the “122-H” river levee right-of-way and the
west line of the river levee right-of-way conveyed to the United States of America by
Easement Deed recorded in Volume 431, Page 475, Deed Records of Hidalgo County,
Texas (“90-H”), continuing for a total distance of 932.95’ to a point for the northeast corner
of Tract RGV-WSL-1012, said point being at the northeast corner of the remainder of the
6.89 acre tract and the southeast corner of the 8.78 acre tract, said point being in the west
line of the remainder of a called 15.21 acre tract conveyed to Jose Arnoldo Aguilar recorded
in Volume 3371, Page 720, Deed Records of Hidalgo County, Texas, said point being in
the approximate centerline of S McColl Road (also known as Old Military Road, called
60’ width), said point being within the “90-H” river levee right-of-way, said point bears S
16-47-15 E, a distance of 76.04’ from United States Army Corps of Engineers Control
Point No. 108;

Thence: S 08-20-24 W (N 08-46-00 E, Record), with the east line of the remainder of the
6.89 acre tract, the west line of the remainder of the 15.21 acre tract and the approximate
centerline of S McColl Road, over and across the “90-H” river levee right-of-way, for a
distance of 34.18’ to a set PK nail in asphalt for the easterly southeast corner of Tract RGV-
WSL-1012, said point being in the approximate centerline of S McColl Road, said point
being at the southeast corner of the remainder of the 6.89 acre tract and the southwest
corner of the remainder of the 15.21 acre tract, said point being within the “90-H” river
levee right-of-way;

Thence: S 75-39-30 W (N 75-15-00 E, Record), departing the approximate centerline of S
McColl Road, with the southeast line of the remainder of the 6.89 acre tract, over and
across the “90-H” river levee right-of-way, passing at 12.50’ the west line of the “90-H”
river levee right-of-way and the southeast corner of the “122-H” river levee right-of-way,
passing at 160.69’ a southeasterly corner of the “122-H” river levee right-of-way,
continuing for a total distance of 291.45’ to a set 5/8” rebar with a “MDS” aluminum disk
capped survey marker stamped with the following description: “RGV-WSL-1012-5=1034-
2-21” for a southerly corner of Tract RGVWSL-1012, said point being in the southeast line
of the remainder of the 6.89 acre tract and the northwest right-of-way line of S McColl
Road;

Thence: departing the northwest right-of-way of S McColl Road, over and across the
remainder of the 6.89 acre tract, the following courses and distances:

   •   N 04-27-00 W, for a distance of 16.58’ to a set 5/8” rebar with a “MDS” aluminum
       disk capped survey marker stamped with the following description: “RGV-WSL-
       1012-6” for a southerly angle point of Tract RGV-WSL-1012;

   •   N 19-23-02 W, passing at 16.93’ the south line of the “122-H” river levee right-of-
       way, continuing for a total distance of 46.87’ to a set 5/8” rebar with a “MDS”
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 8 of 23



       aluminum disk capped survey marker stamped with the following description:
       “RGV-WSL-1012-7” for a southerly angle point of Tract RGV-WSL-1012;

   •   N 89-49-07 W, for a distance of 628.22’ to the Place of Beginning.

Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.



Tract: RGV-WSL-1022

BEING a 1.319 acre (57,450 square feet) parcel of land, more or less, being out of the Juan
Jose Hinojosa Survey, Abstract No. 40, Hidalgo County, Texas, being out of Share No. 1
and 2 of Maria Antonia Garza de Cantu Subdivision recorded in Volume 15, Page 46, Map
Records of Hidalgo County, Texas, being out of a called 24.36 acre tract conveyed to Tax
Ranch L.L.C. by Tax Resale Deed recorded in Instrument No. 2016-2719236, Official
Records of Hidalgo County, Texas ("Tract No. 1") and being out of a called 16.36 acre
tract conveyed to Tax Ranch L.L.C. by Tax Resale Deed recorded in Instrument No. 2016-
2719236, Official Records of Hidalgo County, Texas ("Tract No. 2"), said 1.319 acre
(57,450 square feet) parcel of land being more particularly described by metes and bounds
as follows;

COMMENCING at a found International Boundary and Water Commission (IBWC)
monument having a coordinate value of N=16557437.405, E=1076633.978, said point
being in the south right-of-way line of Doffin Canal Road, the south line of the river levee
right-of-way conveyed to the United States of America by Easement Deed recorded in
Volume 431, Page 475, Deed Records of Hidalgo County, Texas (“90-H”) and in the north
line of a called 37.4 acre tract conveyed to Malcom G. Dyer and Mary Agnes Dyer by
Warranty Deed recorded in Volume 2613, Page 712, Deed Records of Hidalgo County,
Texas (“Tract II”);

THENCE S 79°22'45" E, with the south right-of-way line of Doffin Canal Road, the north
line of the 37.4 acre tract and the south line of the “90-H” levee right-of-way, a distance of
89.17 feet to a point for the PLACE OF BEGINNING and northwest corner of the herein
described proposed acquisition tract, said point being at the northeast corner of the 37.4
acre tract and the northwest corner of the 24.36 acre tract, said point having a coordinate
value of N=16557420.971, E=1076721.621, said point bears S 70°21'08" E, a distance of
4636.75 feet from United States Army Corps of Engineers Control Point No. 108, said
control point being a mag nail in the north end of the west concrete headwall at the
intersection of McColl Road and the Hidalgo County Water Improvement District No. 2
canal lateral;
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 9 of 23



  (1) THENCE continuing with the south right-of-way line of Doffin Canal Road, the
      south line of the “90-H” levee right-of-way and the north line of the 24.36 acre tract,
      the following courses and distances:

    a. S 79°22'45" E, (S 79°15'00" E, Record), 14.53 feet to a point for angle;

    b. S 81°21'45" E, (S 81°14'00" E, Record), passing at 243.24 feet the northeast corner
    of the 24.36 acre tract and the northwest corner of the 16.36 acre tract, continuing in
    all a total distance of 414.58 feet to a point for the northeast corner of the herein
    described proposed acquisition tract, said point being at the northeast corner of the
    16.36 acre tract and the northwest corner of a called 18.69 acre tract conveyed to the
    U.S. Fish and Wildlife Service by Warranty Deed recorded in Volume 1532, Page 814,
    Deed Records of Hidalgo County, Texas;

  (2) THENCE S 08°50'18" W, (S 08°38’00" W, Record) departing the south right-of-
      way line of Doffin Canal Road and the south line of the “90-H” levee right-of-way,
      with the east line of the 16.36 acre tract and the west line of the 18.69 acre tract, a
      distance of 134.00 feet to a set 5/8” rebar with a “MDS” cap stamped “RGV-WSL-
      1022-4=1023-3” for the southeast corner of the herein described proposed
      acquisition tract;

  (3) THENCE N 81°21'45" W, departing the west line of the 18.69 acre tract, over and
       across the 16.36 acre tract, passing at 170.56 feet the west line of the 16.36 acre tract
       and the east line of the 24.36 acre tract, continuing in all a total distance of 428.32
       feet to a set 5/8” rebar with a “MDS” cap stamped “RGV-WSL-1020-8=1022-5” for
       the southwest corner of the herein described proposed acquisition tract, said point
       being in the west line of the 24.36 acre tract and the east line of the 37.4 acre tract;

  (4) THENCE N 08°30'15" E, (N 08°38'00" E, Record) with the west line of the 24.36
       acre tract and the east line of the 37.4 acre tract, a distance of 134.50 feet to the
       PLACE OF BEGINNING containing 1.319 acres (57,450 square feet) of land,
       more or less.

Note: The bearings, distances, and coordinate values recited herein are based on the Texas
State Plane Coordinate System, referenced to NAD83 (2011), TX South Zone (4205), US
Survey Feet, using the CORS (2011) Adjustment. The distances and coordinates recited
herein are grid values and may be converted to ground (surface) using the TxDOT county
published combined scale factor of 1.000040000 (e.g. grid x 1.000040000 = surface). This
description was prepared from a survey made on the ground by employees of MDS Land
Surveying Company, Inc. The square footage total recited herein is based on mathematical
calculations and subject to the rules of rounding and significant numbers. A survey plat of
equal date was made in conjunction with this description.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 10 of 23




     SCHEDULE D
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 11 of 23



                             SCHEDULE D

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 12 of 23




                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 13 of 23



                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 14 of 23



                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 15 of 23



                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acreage: 1.319
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 16 of 23




                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acreage: 1.319
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 17 of 23




     SCHEDULE E
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 18 of 23




                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tract: RGV-WSL-1012
Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acres: 2.433

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;


       Reserving to the owners of the lands identified in Document Nos. 2016-2719236
and 2016-2756021 reasonable access to and from the owners’ lands lying between the
Rio Grande River and the border barrier through opening(s) or gate(s) in the border
barrier between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on Schedule E-1 map;


       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 19 of 23



                           SCHEDULE E - 1

                     ESTATE TAKEN - CONTINUED
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 20 of 23




     SCHEDULE F
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 21 of 23



                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



       The sum estimated as just compensation for the lands being taken is SIXTY

THREE THOUSAND THIRTY DOLLARS AND NO/100 ($63,030.00), to be deposited

herewith in the Registry of the Court for the use and benefit of the persons entitled thereto.

This sum is allocable to the two tracts taken as follows:

TRACT RGV-WSL-1012:
The sum estimated as just compensation for the land acquired is NINTEEN
THOUSAND SIX HUNDRED FIFTY SIX DOLLARS AND 00/100 ($19,656.00).


TRACT RGV-WSL-1022:
The sum estimated as just compensation for the land acquired is FORTY
THREE THOUSAND THREE HUNDRED SEVENTY FOUR DOLLARS AND
00/100 ($43,374.00).
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 22 of 23




    SCHEDULE G
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 23 of 23
                           Case 7:20-cv-00084 Document 1-2 Filed on 03/27/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    2.433 ACRES OF LAND, MORE OR LESS,SITUATE IN HIDALGO
                                                                                                            COUNTY, STATE OF TEXAS; TAX RANCH, LLC; ET AL.,
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant HIDALGO
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Manuel Muniz Lorenzi, United States Attorney's Office, SDTX, 1701
West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1358
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate, and maintain border security
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/27/2020                                                              s/ Manuel Muniz Lorenzi
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
